

CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”), made this 2nd day of July 2009, is
entered by and between Southwest Iowa Renewable Energy, LLC (“SIRE” or the
“Company”), and Cindy Patterson, (the “Consultant”).
 
WHEREAS, the Company desires to retain the services of the Consultant and the
Consultant desires to perform certain consulting and related services for the
Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereby agree as follows:
 
 
1.
Consulting Services.

 
(a)           Services and Duties.  The Consultant agrees to provide such
consulting and related services with respect to the Company's financial
accounting as may be requested by the Company during the term of this Agreement.
 
(b)           Availability.  The Consultant shall be available to the Company
(i) on a regular basis for telephone consultation and (ii) on an “as-needed”
basis, in person, at the Company’s place of business and such other places as
the Company shall from time to time request, during the entire Consultation
Period, as defined below.
 
(c)           Limitation on Consultant’s Services and
Availability.  Notwithstanding the provisions of subsections (a) and (b) of this
Section 1 above, the Company acknowledges that the Consultant may be engaged in
full-time employment with a third-party employer during the term of this
Agreement and that the Consultant shall not be obligated to (i) comply with
requests by the Company for Consultant’s services and/or (ii) comply with
requests by the Company that the Consultant be available either by telephone or
in person at times or in such a manner that will interfere with the Consultant’s
ability to perform the Consultant’s duties and responsibilities of the
Consultant to the Consultant’s third party employer.  Consultant and Company
agree to, in good faith, attempt to find alternative times or attempt to make
alternative arrangements so that the services requested by the Company of the
Consultant and/or the requests of the Company that the Consultant be available
either by telephone or in person be at times and/or provided in a manner that
will not interfere with the Consultant’s ability to perform the Consultant’s
duties and responsibilities of the Consultant to the Consultant’s third party
employer.
 
 
2.
Confidentiality.

 
(a)           The Company acknowledges that the Consultant has or may have other
employment, business interests or requirements which the Consultant will pursue
during her consultancy hereunder; provided, however, that the Consultant shall
not, either during the Consulting Period or thereafter, either directly or
indirectly, or for competitive or other purposes, disclose or cause to be
disclosed any information, materials, systems, procedures, processes, manuals,
forms, customer lists, employee lists, or other trade
 

 
 

--------------------------------------------------------------------------------

 

secrets or confidential information regarding the Company or any of the
Company’s affiliates to any individual or entity other than to individuals at
the Company who are authorized to receive trade secret or confidential
information.  The Consultant shall not, either during the Consulting Period or
thereafter, either directly or indirectly, use or cause to be used such trade
secrets or confidential information in a manner that conflicts with the best
interests of the Company and its affiliates.
 
(b)           Upon termination of this Agreement or at any other time upon
request by the Company, the Consultant shall promptly deliver to the Company all
records, files, memoranda, notes, designs, data, reports, price lists, customer
lists, drawings, plans, computer programs, software, software documentation,
sketches, laboratory and research notebooks and other documents (and all copies
or reproductions of such materials) relating to the business of the Company and
its affiliates and all other property of the Company and its affiliates.
 
(c)           The Consultant acknowledges that any breach of the provisions of
this paragraph 2(c) shall result in serious and irreparable injury to the
Company for which the Company cannot be adequately compensated by monetary
damages alone.  The Consultant agrees, therefore, that, in addition to any other
remedy it may have, the Company shall be entitled to enforce the specific
performance of this Agreement by the Consultant and to seek both temporary and
permanent injunctive relief (to the extent permitted by law), plus the Company’s
costs and attorneys’ fees.`
 
3.           Term.  The term of this Agreement shall be twelve (12) months
commencing on July 13, 2009 and ending July 9, 2010, unless renewed upon the
agreement of both parties; provided, after October 2, 2009, either party may
terminate this Agreement at any time, with or without cause, on thirty (30) days
prior written notice to the other party (such period, including any renewals
thereof, being referred to as the “Consultation Period”).  Notwithstanding any
other provision of this Agreement, at any time during the term of this Agreement
the failure of Consultant to fully comply with any terms of this Agreement shall
entitle the Company to terminate this Agreement immediately upon written notice
to Consultant and upon termination the Company shall have no further liability
hereunder or obligation to render severance payments pursuant to the parties'
Separation Agreement and General Release of All Claims, dated July 2, 2009 .
 
4.           Compensation.
 
(a)           Consulting Fees.  Between July 13, 2009 and October 2, 2009,
Consultant shall provide services to the Company in exchange for the severance
payments made pursuant to the parties' Separation Agreement and General Release
of All Claims, dated July 2, 2009.  Beginning October 5, 2009, the Company shall
pay the Consultant a consulting fee in the amount of $75.00 per hour for each
hour services are provided by the Consultant to the Company.
 
(b)           Expenses.  The Company shall reimburse the Consultant for out of
pocket expenses reasonably incurred on behalf of the Company in providing the
services under
 

 
-2-

--------------------------------------------------------------------------------

 

this Agreement, including travel expenses to the extent authorized by the
Company,  subject to customary documentation.
 
(c)           Payment/Reimbursement.  Payment of consulting fees beginning
October 5, 2009, and reimbursement for expenses for the previous month for the
entire term of this agreement shall be made by the Company to the Consultant on
the last business day of the following month.  On or before the fifteenth (15th)
of each month for services provided after October 2, 2009 and for expenses
incurred during the Consultation Period, the Consultant must provide to the
Company an itemized statement, in a form satisfactory to the Company, of
services provided and expenses incurred (including receipts for all expenses)
during the previous month as a condition precedent to any payment under this
Agreement.
 
(d)           Benefits.  The Consultant shall not be entitled to any benefits,
coverages or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of the
Company, except as provided under the Separation Agreement and General Release
of All Claims between the Company and the Consultant.
 
(e)           Tax Information.  Notwithstanding any other provision hereof, the
Company shall not be obligated to pay to the Consultant any amounts hereunder
until the Consultant shall provide to the Company any necessary information
required and requested by the Company to comply with any applicable tax or other
laws.
 
5.           Cooperation.  The Consultant shall use her best efforts in the
performance of her obligations under this Agreement.  The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform her obligations hereunder.  The
Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all policies, rules
and regulations of the Company and applicable law.
 
6.           Independent Contractor Status.  The Consultant and the Company
understand and intend that the Consultant shall perform all services under this
Agreement as an independent contractor and not as an employee of the
Company.  The manner of and means by which the Consultant executes and performs
her obligations hereunder are to be determined by the Consultant in her
reasonable discretion.  The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner, unless, in each instance,
the Consultant shall receive the prior written approval of the Company to so
assume, obligate or bind the Company.
 
7.           Taxes.  No income tax or payroll tax of any kind shall be withheld
or paid by the Company on behalf of the Consultant for any payment made under
this Agreement after October 5, 2009.  The Consultant agrees to be responsible
for all taxes and similar payments arising out of any of her activities
contemplated by this Agreement, including without limitation, federal, state,
and local income tax, social security tax (FICA), self employment taxes,
unemployment insurance taxes and all other taxes, fees and withholding.
 

 
-3-

--------------------------------------------------------------------------------

 

8.           Entire Agreement.  This Agreement and the Separation Agreement and
General Release of All Claims, executed contemporaneously with this Agreement,
contain the entire agreement between the parties with respect to the matters
contemplated thereby.
 
9.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Consultant.
 
10.           Governing Law.  This Agreement and all disputes arising hereunder
shall be subject to, governed by and construed in accordance with the laws of
the State of Iowa.
 
11.           Waiver.  No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.
 
12.           Severability.  In the event that any provision of this Agreement
shall be invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
 
13.           Miscellaneous.
 
(a)           This Agreement shall be binding upon, and inure to the benefit of,
both parties and their respective successors and assigns, including, without
limitation, any corporation to which the Company may assign its rights
hereunder, or into which the Company may be merged or which may succeed to its
assets or business; provided, however, that the obligations of the Consultant
are personal and shall not be assigned by the Consultant.
 
(b)           The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
(c)           This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same agreement.
 
[Signature Page Follows]
 


-4-
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.
 
                           THE COMPANY:
 

  Southwest Iowa Renewable Energy, LLC          
 
By:
/s/ James M. Lay       Title:  Interim President and CEO                  

 
 
                           THE CONSULTANT:
 

             
 
By:
/s/ Cindy Patterson       Cindy Patterson                  


 


 
 
 
 

 
-5-

--------------------------------------------------------------------------------

 
